Exhibit C
Exhibit A
	                                  	                           	  
       	  




                                                          	  
                                           	  

                                           	  


              Voter Registration Assistance Procedures
                 General Election – November 03, 2020


                    Arizona Secretary of State’s Office



	                                  	                           	  
       	  
                                                                            AZSOS VR Assistance Procedures – Rev. 09/18/2020




                                                        Table of Contents
       I.     Background ............................................................................................................................... 3
       II.    Purpose ...................................................................................................................................... 3
       III.   Process Overview ...................................................................................................................... 4
       IV.    Voter Registration Assistance Procedures ................................................................................ 5
              Step 1: Eligibility Screening ...................................................................................................... 5
              Step 2: ServiceArizona Screening ............................................................................................ 5
              Step 3: Mailed VR Form Screening .......................................................................................... 6
              Step 4: Assistance with Completion of Paper VR Form & Initial Submission ......................... 7
              Completing the Arizona Voter Registration Form .................................................................... 8
              Step 4A: Registrant’s full name ................................................................................................ 8
              Step 4B: Registrant’s residential address ................................................................................... 8
              Step 4C: Registrant’s mailing address ...................................................................................... 9
              Step 4D: Registrant’s SSN ......................................................................................................... 9
              Step 4E: Registrant’s AZ DLN/IDN ......................................................................................... 9
              Step 4F: Tribal ID/Citizenship/Naturalization ..................................................................... 9-10
              Step 4G: Registrant’s DOB ...................................................................................................... 10
              Step 4H: Registrant’s telephone number/email address ......................................................... 10
              Step 4I: US Citizenship/Age Eligibility ................................................................................... 11
              Step 4K: Signature of Person Assisting ................................................................................... 11
              Step 5: Instructions for Completing Registration/Becoming an Active Reg. Voter ............... 11
              Step 6: Post-Call Instructions .................................................................................................. 13
              Step 6A: Date Stamping and Scanning Forms ........................................................................ 13
              Step 6B: Emailing Images to Counties .................................................................................... 13
              Step 6C: Mailing Next Step Instructions ................................................................................. 13
              Step 6D: Mailing Forms to Counties ...................................................................................... 13
              Step 6E: Logging Calls ........................................................................................................... 14
              Step 6F: Follow Up ................................................................................................................. 14
	  




                                                                           2
	  
                                                    AZSOS VR Assistance Procedures – Rev. 09/18/2020


                         AZSOS Voter Registration Assistance Procedures
                             General Election – November 3, 2020

I. Background

There are two main ways to register to vote in Arizona: 1) by completing a paper voter
registration form and returning it to a County Recorder’s office or 2) online through
ServiceArizona.
This year, however, COVID-19 has made registering to vote difficult for certain Arizona
residents. Civic engagement and other third-party groups have been forced to abandon traditional
in-person voter registration drives, which have historically been successful in registering voters
from marginalized communities, including Arizonans residing on Native American reservations.
Online voter registration may also be unavailable to these communities due to lack of internet
access and/or lack of an Arizona driver’s license or non-operating ID card (AZDL/ID). Though
tribal ID is an acceptable form of proof of U.S. citizenship for voter registration purposes, an
AZDL/ID is necessary to register online using ServiceArizona due to the system’s reliance on
MVD records for validation and pulling a signature clip.
Therefore, pre-existing socioeconomic challenges, coupled with ongoing public health
restrictions, have made it difficult for many Native Americans in Arizona to register to vote by
the October 5, 2020 registration deadline for the November 3, 2020 General Election. Tribal
community stakeholders and civic engagement organizations have requested that the Secretary of
State’s Office provide temporary assistance to Arizonans facing these challenges to voter
registration.

II. Purpose

To offer eligible Arizonans who: (1) do not have an AZDL/ID; and/or (2) otherwise would not
be able to submit a completed voter registration application by the October 5, 2020 deadline the
opportunity to initiate a voter registration application submission by the deadline through by
calling the Secretary of State’s Office at 1-877-THE-VOTE.
Arizonans who receive assistance initiating a registration application are required to take one of
the following additional steps to complete their registration:
       1) Mailing a signed copy of their registration form to their County Recorder by Election
          Day and prior to attempting to vote;
       2) Going in-person to their County Recorder’s office to submit a signed copy of their
          registration form (or otherwise provide a signature to complete their registration) by
          Election Day and prior to attempting to vote;
       3) Going to an in-person early voting location, presenting valid voter ID, and voting and
          signing the provisional ballot envelope or a registration form at the early voting location
          to complete their registration and ensure their ballot can be counted; or
       4) Going to an appropriate voting location on Election Day (either the voter’s assigned
          polling place based on their residential address, or, if their county uses vote centers, any


                                                    3
	  
                                                      AZSOS VR Assistance Procedures – Rev. 09/18/2020


          vote center in the county), presenting valid voter ID, and voting and signing the
          provisional ballot envelope or a registration form at the voting location in order to
          complete their voter registration and ensure their ballot can be counted.

III. Process Overview

Arizonans with questions about or needing assistance with voter registration may call the
Secretary of State’s Office at 1-877-THE-VOTE.
The Secretary of State’s Office will answer callers’ questions regarding voter registration and
conduct thorough screening of callers requesting assistance with submitting a voter registration
application:
       1) All eligible registrants with an AZDL/ID and access to the internet shall be directed to
          ServiceArizona and, if needed, provided assistance with completing their online
          registration.
       2) If it is at least 21 days before the voter registration deadline or the registrant requests it,
          all eligible registrants who do not have an AZDL/ID shall be offered the option to have a
          paper voter registration form mailed to them with a postage pre-paid return envelope
          addressed to the correct County Recorder. Alternatively, those with internet access and a
          printer may be directed to the link for downloading an Arizona Voter Registration Form.
       3) Assistance with completing a paper form and initial submission of the form without a
          registrant’s signature shall be provided only to qualified individuals who:
               • lack an AZDL/ID or internet access and therefore cannot register using
                   ServiceArizona; and
               • cannot register to vote using a paper voter registration form because they lack
                   access to postal services to mail their completed form to their County Recorder or
                   there is insufficient time for the Secretary of State’s Office to mail a paper form to
                   the individual in time for it to be received and returned before the voter
                   registration deadline (10/05/2020).
AZSOS telephone operators should adhere to the following procedures to ensure:
       1) Callers needing assistance are properly screened and directed to ServiceArizona or
          mailed a paper registration or provided the link to download a paper registration form for
          their own completion/return whenever possible;
       2) Registrants unable to use ServiceArizona or unable to receive, complete, and return a
          paper registration form on their own will receive proper assistance with completion and
          initial submission of a paper registration form, and:
               a. The registration form will be promptly transmitted to the appropriate County
                   Recorder’s Office; and
               b. The registrant receives information on the additional steps necessary to complete
                   their registration and be able to vote.



                                                     4
	  
                                                    AZSOS VR Assistance Procedures – Rev. 09/18/2020


IV. Voter Registration Assistance Procedures

       v If a caller requires language assistance in a language other than Spanish, try to obtain the
          caller’s name, telephone number, and language preference, and immediately forward that
          information to Jason Chavez (jchavez@azsos.gov) and Donovan Carr (dcarr@azsos.gov).

Step 1: Eligibility Screening
When an operator receives a request to assist with voter registration, the operator must first
confirm the following information with the potential registrants:
       1. Are you currently registered to vote in your county of residence?
              a. If already registered in their current county, ask whether the registrant needs to
                  complete an address update. If so, follow the same procedures below.
              b. If registered in another state, inform them that they should contact the voter
                  registration office in their previous state of residence to cancel their former
                  registration.
              c. If unsure, search for an existing record at Arizona.Vote or in the Arizona Voter
                  Information Database (AVID).
       2. Are you a citizen of the U.S.?
       3. Will you have been a resident of Arizona for 29 days prior to the next election?
              a. "Resident" means an individual who has actual physical presence in this state
                  combined with an intent to remain (A.R.S. § 16-101).
       4. Will you be 18 years old on or before November 3, 2020?
       5. Ask the registrant if they have not been convicted of a felony (or have had their civil
          rights restored) and have not been adjudicated incapacitated by a court with their civil
          rights revoked.
              a. For a first-time felony conviction, civil rights are automatically restored upon
                  completion of a person’s sentence and payment of any restitution.
              b. If a caller has additional questions about the status of their civil rights,
                  recommend that they contact the clerk of the Superior Court for the county where
                  they     were     convicted.    Contact     information    is    available  here:
                  https://www.azcourts.gov/AZ-Courts/Superior-Court.
If the person answers No to 2, 3, 4, or 5, then the person is not eligible to register to vote and we
should not help them complete a voter registration.
If they answer Yes to all eligibility questions, proceed to ServiceArizona screening questions.
Step 2: ServiceArizona Screening
       1. Do you have internet access and an AZDL/ID?
             a. Explain that online registration is the recommended option and provide
                instructions for accessing ServiceArizona. Offer to stay on the line to assist with
                completing the ServiceArizona registration.



                                                    5
	  
                                                    AZSOS VR Assistance Procedures – Rev. 09/18/2020


       2. Do you have an AZDL/ID but no internet access?
             a. Proceed to Mailed VR Form Screening. Do not offer to help submit an application
                through ServiceArizona using information the registrant provides over the phone.
If no AZDL/ID, proceed to Mailed VR Form Screening.
Step 3: VR Form Screening
Eligible registrants who do not have an AZDL/ID cannot register using ServiceArizona. Due to
the curtailed opportunities for in-person voter registration caused by COVID-19, the Secretary of
State’s Office will offer the following options for paper registration form assistance to these
individuals to help ensure they can register by the October 5, 2020 registration deadline.
       1. If the registrant has access to internet and a printer, inform the registrant that the paper
          registration form may be downloaded from the Secretary of State’s website at
          https://azsos.gov/sites/default/files/2020_Printable_VR_Form.pdf. Offer to email the
          registrant the link to download the form or a PDF attachment of the form and answer any
          questions regarding completing and submitting the form.

       2. If it is September 14, 2020 or earlier (at least 21 days before the October 5, 2020 voter
          registration deadline), and the registrant lacks access to internet/printer or otherwise
          requests a mailed form, or the registrant specifically requests it, offer to mail a paper
          registration form with a postage pre-paid return envelope, addressed to the appropriate
          County Recorder.
               a. Confirm the name and address to which the form should be mailed, and let the
                   individual know to expect the form in the mail and immediately complete, sign,
                   and mail or otherwise return the completed form to their County Recorder’s
                   Office.
               b. Confirm which county the registrant resides in and write that County Recorder’s
                   address in the “To” field on the registration form, and place a stamp on the form
                   before mailing it to the registrant.
               c. If the caller returns the registration form by mail, the completed registration form
                   must be:
                        i. Postmarked by the deadline (October 5, 2020) and received by the County
                           Recorder by 7:00 p.m. on Election Day; or
                       ii. Dated on or before the deadline and received by the County Recorder no
                           later than 5 days after the deadline.

       3. As a last resort, if it is later than September 14, 2020 or the registrant indicates they
          would otherwise not be able to access, complete, and return the form to their County
          Recorder by the registration deadline, offer to help the registrant start their voter
          registration over the phone.
             a. Inform the registrant that this is the first step in the process. The operator will
                 walk through the form with the registrant to collect necessary information, fill out
                 the form as much as possible, and then transmit the form to the appropriate

                                                    6
	  
                                                 AZSOS VR Assistance Procedures – Rev. 09/18/2020


              County Recorder on the registrant’s behalf. However, because the registrant is not
              there to sign the form, the registrant must subsequently take one of the following
              additional steps to complete their registration and become an active registered
              voter:
                   i. Mailing a signed copy of their registration form to their County Recorder
                      by Election Day and prior to attempting to vote;
                  ii. Going in-person to their County Recorder’s office to submit a signed copy
                      of their registration form (or otherwise provide a signature to complete
                      their registration) by Election Day and prior to attempting to vote;
                 iii. Going to an in-person early voting location, presenting valid voter ID, and
                      voting and signing the early ballot affidavit or a registration form at the
                      early voting location to complete their registration and ensure their ballot
                      can be counted; or
                 iv. Going to an appropriate voting location on Election Day (either the voter’s
                      assigned polling place based on their residential address, or, if their county
                      uses vote centers, any vote center in the county), presenting valid voter ID,
                      and voting and signing the provisional ballot envelope or a registration
                      form at the voting location in order to complete their voter registration and
                      ensure their ballot can be counted.
If mailing a registration form or providing the link or emailed PDF of the form is not an option
and the registrant needs assistance completing and submitting a paper form, proceed to Step 4
below. Before proceeding to Step 4, operators should confirm they have the person’s first and
last name and a call-back number in case the call is disconnected. If you are tele-working, you
will need to transfer the call to the in-office team member(s) assigned to this task.
Transferring calls: In Cisco Finesse, select “Direct Transfer” and a keypad will appear for you
transfer a call. Type in the number you are transferring the call to and select “Transfer.”




                                                7
	  
                                                      AZSOS VR Assistance Procedures – Rev. 09/18/2020


Step 4: Assistance with Completion of Paper VR Form & Initial Submission
In-office operators should confirm once again that neither ServiceArizona nor
downloading/mailing a paper form to the registrant is an option, and then offer to assist the
registrant in starting their voter registration over the phone. To begin the voter registration
process, operators should write the registrant’s information onto a blank paper registration form.
The form must be coded with the Secretary of State’s designed form code.
Note to Telephone Operators: According to the Elections Procedures Manual, a voter registration
form must contain at least the registrant’s name, residential address or location, date of birth,
signature, and an answer of “yes” or another affirmation to the question “Are you a citizen of the
United States of America” to be considered valid and complete. Operators should collect
required information first. Then, operators should inform the registrant that the form includes
additional optional questions.
       •   Operators should encourage the registrant to provide responses to the optional questions
           to ensure as complete a record as possible. If the registrant provides this information
           (e.g., political party preference, occupation, etc.), the operator should note the registrant’s
           responses in the appropriate blanks.
       •   If the registrant chooses to sign up for the Permanent Early Voting List in BOX 1, make
           sure to inform them that they SHOULD NOT expect to receive a ballot by mail for this
           election unless they provide a signed voter registration form to their County Recorder by
           October 23, 2020 (11 days before Election Day).
                o Explain that if they do submit a signed registration form by 11 days before the
                   election and receive a ballot in the mail, their voted ballot must be received by
                   county election officials 7:00 p.m. on Election Day and they should contact their
                   County Recorder’s Office to learn about available drop-off options.
Completing the Arizona Voter Registration Form:
Step 4A: Enter the registrant’s FULL NAME in BOX 2 of the voter registration form.




Step 4B: Enter the registrant’s RESIDENTIAL ADDRESS in BOXES 3-6 of the voter
registration                                                            form.




If the registrant does not have a standard or “traditional” address (i.e., street name and house
number), then they must provide a description of their residence, a Google “Plus Code,” or their

                                                     8
	  
                                                    AZSOS VR Assistance Procedures – Rev. 09/18/2020


latitude/longitude coordinates for their residence location. A P.O. box or business address are not
considered acceptable residential addresses for voter registration.
       •   Description of residence may be used for locations that do not contain a standard USPS-
           recognized house number and street name.
              Examples: 2 miles northeast of the AZ-99 exit on US-190 or House 27 behind HOPI
              TRIBAL HEADQUARTERS
              Collect as much information about the location of the caller’s residence (e.g.,
              route/highway number and milepost, community/village name, etc.) as you can
              document. DO NOT refuse to accept a residential address description. The AZ SOS
              does not have the authority to deem a residential address description insufficient. If
              you have additional questions, follow up with Jason Chavez or your supervisor
              following the call.
       •   A Google “Plus Code" is a unique series of letters and numbers used to identify the
           approximate location of a residence that does not have a standard or “traditional” address
           (i.e., House Number and Street Name).
              Examples: FW27+FG or 8559CWX2+9V
       •   Latitude/Longitude are used to measure the coordinates of a location based on a system of
           imaginary lines that run east-west and north-south across the Earth’s surface,
           respectively.
               Examples: 33.448437,-112.096438 or 33.448437, .8682739666667

Step 4C: Enter the registrant’s MAILING ADDRESS in BOX 7 if they did not provide a
standard or “traditional address” OR if they have their mail delivered to a place other than their
residential address. Be sure to also include the city and zip code where they receive mail.




Step 4D: Enter the registrant’s LAST 4 DIGITS OF SOCIAL SECURITY # in BOX 8 if the
registrant has a social security number. If the registrant does not have a social security number,
Box 8 can be left blank.




Step 4E: To be eligible to vote a “full ballot” in Arizona, registrants must provide documentary
proof of U.S. citizenship (DPOC). An Arizona driver’s license or non-operating identification
card number may be used as DPOC. If you have already confirmed that the registrant does not
have access to the internet and a printer and that they do not have sufficient time to receive and


                                                   9
	  
                                                     AZSOS VR Assistance Procedures – Rev. 09/18/2020


return a voter registration form by mail, then you may document their valid AZ DRIVER
LICENSE or NONOPERATING LICENSE # in BOX 9, if the caller has one.




Step 4F: Besides an Arizona driver’s license or non-operating identification card, the other
acceptable forms of DPOC include a copy of a birth certificate, a copy of US passport, a tribal ID
number, or naturalization documents. If applicable, enter the registrant’s TRIBAL ID # in BOX
10 or CITIZENSHIP/NATURALIZATION # in BOX 11 of the voter registration form.




       •   A tribal ID number may include any of the following:
           o Indian Census Number
           o Bureau of Indian Affairs Number
           o Tribal Treaty Card Number
           o Tribal Enrollment Number
           It is not necessary to document the name of the tribe or other issuing agency as these
           numbers are presumed valid and are not verified against any database.
       •   If the registrant provides neither an Arizona driver's license or non-operating ID in Box
           #9 nor Tribal ID # in Box 10 or Citizenship/Naturalization # in Box 11, inform the
           registrant that they can submit the following to their County Recorder as DPOC:
               o Legible copy of a birth certificate that verifies citizenship. If the name on the birth
                   certificate is not the same as your current legal name, submit supporting
                   documents (e.g. marriage certificate).
               o Legible copy of the pertinent passport pages.

Inform the registrant that if they do not provide DPOC, upon completing their voter
registration, they will only be eligible to vote a “Federal Only” ballot, which includes only
federal races and no state or local races or ballot measures. Voters have until 5:00 p.m. on the
Thursday before the Election to provide DPOC in order to qualify to vote a full ballot. 	  
Step 4G: Enter the registrant’s DATE OF BIRTH in BOX 12 of the voter registration form.




                                                    10
	  
                                                      AZSOS VR Assistance Procedures – Rev. 09/18/2020




Step 4H: Enter the registrant’s TELEPHONE NUMBER in BOX 15 and EMAIL ADDRESS in
BOX 21. While this information is not required for a complete registration, due to the process
being used and the fact that the registrant’s form will be initially submitted without a signature, it
is crucial that election officials have complete contact information for follow-up purposes (see
Step 6F). You can assure the registrant that this information will only be used for any
communications from the AZSOS or the County Recorder’s Office regarding their voter
registration.
Step 4I: Ask the registrant the following two questions related to US citizenship and age-
eligibility and then document their responses in BOX 22 of the voter registration form.
           1) Are you a citizen of the United States of America?
           2) Will you be at least 18 years old by Election Day?




Note to Telephone Operators: Even though you asked these questions at the beginning, you must
confirm them for this part of the form.

Step 4J: Go through the remaining questions on the registration form and enter any information
provided by registrant. Let the registrant know these questions are not required, but the AZSOS
strongly encourages completing them so the registration record is as complete as possible.
       o   Box 1: PEVL sign up
       o   Box 13: State or Country of Birth
       o   Box 14: Party Preference
       o   Box 16: Occupation
       o   Box 17: If registered in another state, address of prior registration
       o   Box 18: Former name
       o   Box 19: Father’s name or mother’s maiden name
       o   Box 20: Willing to serve as a poll worker?
Step 4K: After you have documented the required information and any optional information the
registrant wishes to include, you should also inform them that executing a false registration is a
class 6 felony and then read the contents of the form back to the registrant to confirm the
information was documented correctly. Since you, as the operator, completed the registrant’s
form at the registrant’s direction, you must SIGN YOUR NAME and DATE the voter
registration form in BOX 24 as the “person providing assistance.” Inform the registrant of this
requirement and that you will be signing the form as the assister.



                                                     11
	  
                                                    AZSOS VR Assistance Procedures – Rev. 09/18/2020




IMPORTANT: DO NOT end the call after you have finished inputting the registrant’s
information on to the voter registration form. Continue to the next section.

Step 5: Instructions for Completing Registration/Becoming an Active Registered Voter
After you have documented the required information and signed on the assister line, you must
reiterate to the registrant that they have only initiated their voter registration, which will help
ensure they meet the voter registration deadline, but their VOTER REGISTRATION IS NOT
COMPLETE and they will not be an active registered voter without a SIGNATURE.
The registrant must complete one of the following additional steps by 7:00 p.m. on Election Day
(11/3/2020) to be registered as an “Active” voter and to have their General Election ballot
counted:
       1) Mailing a signed copy of their registration form to their County Recorder by Election
          Day and prior to attempting to vote;
       2) Going in-person to their County Recorder’s office to submit a signed copy of their
          registration form (or otherwise provide a signature to complete their registration) by
          Election Day and prior to attempting to vote;
       3) Going to an in-person early voting location, presenting valid voter ID, and voting and
          signing the early ballot affidavit or a registration form at the early voting location to
          complete their registration and ensure their ballot can be counted; or
       4) Going to an appropriate voting location on Election Day (either the voter’s assigned
          polling place based on their residential address, or, if their county uses vote centers, any
          vote center in the county), presenting valid voter ID, and voting and signing the
          provisional ballot envelope or a registration form at the voting location in order to
          complete their voter registration and ensure their ballot can be counted.
	  

Once you have completed Steps 4 and 5, you may thank the registrant for their time and for
allowing you to assist them in starting their voter registration process and conclude the phone
call.




                                                   12
	  
                                                   AZSOS VR Assistance Procedures – Rev. 09/18/2020


Step 6: Post-Call Instructions

Step 6A: Immediately following the phone call, you should complete Step 4I (if you did not do
so prior), then DATE STAMP the voter registration form and SCAN and SAVE a copy into the
folder labeled “Phone Voter Registrations” located in Shares(S:) – Divisions - Elections – 2020
General Election. Files should be renamed to “YYYY MMDD [County] [Registrant Last Name]
[VR]” (e.g., 2020 0827 Maricopa Chavez VR). Upload a copy to the county’s SharePoint link.

Step 6B: EMAIL a link to a secure file share containing the scanned form to the designated
contact(s) in the appropriate County Recorder’s office using the following script:
           Dear County Recorder’s Office,
           Available at the link below is a Voter Registration form submitted on behalf of
           [REGISTRANT NAME] [REGISTRANT TELEPHONE/EMAIL ADDRESS] by the
           Arizona Secretary of State's Office.
              o [INSERT FILES SHARE LINK]
           We are forwarding the form to your office for appropriate action and the original form
           will be mailed. Please do not hesitate to contact our office if you have any questions or
           concerns.
           Thank you for your continued partnership.
           Sincerely,
Be sure to CC outreach@azsos.gov in your message. Please send these emails as you process
forms. If you are experiencing a high volume of calls, we should send an email at a minimum
once in the morning, once in the afternoon, and once at the end of the day.

Step 6C: MAIL the following to the registrant:

       •   the carbon (photo) copy of the completed but unsigned voter registration form,
       •   a black and white copy of the form, with the signature box (in BOX 22) highlighted,
       •   the “Next Steps Instructions” document (Teams – Elections Division – Voter Registration
           – 2020 0911 VR Hotline-Next Step Instructions),
       •   a list of acceptable voter identification, and
       •   a postage-paid return envelope to the registrant’s mailing address.
You may also send electronic copies by EMAIL if an email address was provided and the
registrant consented to receive a copy of their form via email.
Step 6D: MAIL the original voter registration form to the appropriate county recorder’s office.
Be sure to also include the appropriate county cover letter found in the “Phone Voter
Registrations” folder.


                                                  13
	  
                                                    AZSOS VR Assistance Procedures – Rev. 09/18/2020


Note to Telephone Operators: Outgoing mail should be placed at the reception desk by 2:30 p.m.
each day.
Step 6E: Finally, LOG the phone call using the Teams Form. You should document the date of
assistance, registrant’s name, mailing address, contact information, county of residence, and
confirm that you have completed Steps 6A, 6B, 6C, and 6D above.
Step 6F: Within 10 business days of the phone call, AZSOS staff will attempt to contact the
registrant by phone or email to confirm receipt of the “Next Step Instructions.” If a signature has
not been provided to their County Recorder at the time of this follow-up call, staff should remind
the registrant of their options to remedy their registration status as listed in the Next Step
Instructions:
       §   Option 1: Mail a signed copy of your voter registration form to your County Recorder’s
            office. We enclosed a carbon (color) copy of your unsigned voter registration form and a
            black & white copy in the letter we sent you.
                o Sign your name in the highlighted box on the black & white copy, and then mail
                    (or deliver, see Option 2 below) the signed form to your County Recorder’s
                    office. We have included a stamped return envelope, addressed to your County
                    Recorder, that you can use to mail in your signed form. We encourage you to sign
                    and mail back this form immediately upon receiving this letter.
                o Keep the carbon (color) copy for your records. We also encourage taking this
                    document with you, as proof of your timely registration, when you go to vote.
                    Please also remember to bring proper voter identification (ID) when you go to
                    vote.
       §   Option 2: Go to your County Recorder’s office and complete and sign a voter
            registration form. You can bring the enclosed copy of your form or fill out a new form,
            but let staff know that you submitted an initial registration form by the registration
            deadline, and now are providing a signature to complete your registration.
               o Again, keep the carbon (color) copy for your records, and bring it with you, along
                 with valid voter ID, when you go to vote.
       §   Option 3: Go to an early voting location in your county and complete and sign a voter
            registration form. You can bring the enclosed copy of your form or fill out a new form,
            but let the election worker know that you submitted an initial registration form by the
            registration deadline, and now are providing a signature to complete your registration.
                o You may also request to vote an early ballot at the early voting location; however,
                    you should be prepared to provide valid voter identification.
                o Contact your County Recorder’s office for details about early voting locations.
       §   Option 4: Go to an appropriate voting location in your county on Election Day –
            November 03, 2020, and either complete and sign a voter registration form (bring the
            enclosed copy of your form or fill out a new form), or vote a provisional ballot and sign

                                                   14
	  
                                             AZSOS VR Assistance Procedures – Rev. 09/18/2020


       the provisional ballot envelope. You will also be required to provide valid voter
       identification.

          o Contact your County Recorder or Elections Department in advance to confirm
            available voting locations and whether you must go to a specific voting location
            based on your residence location.




                                            15
	  
                                                                                       [DATE], 2020

Dear Constituent:

You recently received assistance from our office in starting the voter registration process. However,
your voter registration is NOT COMPLETE, and you will not be an “Active” registered voter without
first providing a SIGNATURE to your County Recorder. You must do one of the following as soon
as possible, and by 7:00 p.m. on Election Day (November 3, 2020), to complete your voter
registration:

      OPTION 1: Mail a signed copy of your voter registration form to your County Recorder’s
       office. We have enclosed a carbon (color) copy of your unsigned voter registration form and
       a black & white copy.
           o Sign your name in the highlighted box on the black & white copy, and then mail (or
               deliver, see Option 2 below) the signed form to your County Recorder’s office. We
               have included a stamped return envelope, addressed to your County Recorder, that you
               can use to mail in your signed form. We encourage you to sign and mail this form
               immediately upon receiving this letter.
           o Keep the carbon (color) copy for your records. We also encourage taking this
               document with you, as proof of your timely registration, when you go to vote. Please
               also remember to bring proper voter identification (ID) when you go to vote.
      OPTION 2: Go to your County Recorder’s office and complete and sign a voter registration
       form. You can bring the enclosed copy of your form or fill out a new form, but let staff know
       that you submitted an initial registration form by the registration deadline, and now are
       providing a signature to complete your registration.
           o Before you go, contact your County Recorder’s office to confirm they are open and
              for hours of operation before you go.
           o Again, keep the carbon (color) copy for your records, and bring it with you, along with
              valid voter ID, when you go to vote.
      OPTION 3: Go to an early voting location in your county and complete and sign a voter
       registration form. You can bring the enclosed copy of your form or fill out a new form, but let
       the election worker know that you submitted an initial registration form by the registration
       deadline, and now are providing a signature to complete your registration.


                                                  1
              o You may also request to vote an early ballot at the early voting location. Be sure to
                bring valid voter identification in order to vote.
              o Contact your County Recorder’s office for details about early voting locations.
          OPTION 4: Go to an appropriate voting location in your county on Election Day – November
           3, 2020, and either complete and sign a voter registration form (bring the enclosed copy of
           your form or fill out a new form), or vote a provisional ballot and sign the provisional ballot
           envelope. You will also be required to provide valid voter identification to vote.

              o Before you go, contact your County Recorder or Elections Department in advance to
                confirm available voting locations, whether you must go to a specific voting location
                based on your residence location, and any other specific instructions.

   Enclosed are copies of your INCOMPLETE voter registration form. The original form was mailed
   to your County Recorder’s office. You may also receive additional instructions from your County
   Recorder.

   If you have questions, please call 1-877-THE-VOTE or email elections@azsos.gov. Thank you for
   taking the important step towards becoming a registered voter in Arizona.


   Elections Division
   Office of the Arizona Secretary of State
   1700 E Washington St. 7th Floor
   Phoenix, Arizona 85007



County Recorder              Gila County                   Maricopa County            Pinal County
                             1400 East Ash Street          111 South 3rd Ave., #103   31 N. Pinal St., Bldg. E
Contact Information          Globe, AZ 85501               Phoenix, AZ 85003          Florence, AZ 85132
                             928-402-8740                  602-506-1511               520-866-6830
Apache County                Graham County                 Mohave County              Santa Cruz County
75 West Cleveland            921 Thatcher Blvd             700 West Beale St          2150 N. Congress Dr.
St. Johns, AZ 85936          Safford, AZ 85546             Kingman, AZ 86401          Nogales, AZ 85621
928-337-7515                 928-428-3560                  928-753-0767               520-375-7990
Cochise County               Greenlee County               Navajo County              Yavapai County
1415 Melody Lane, Bldg. B    253 5th Street                100 E. Code Talkers Dr./   1015 Fair St, Rm 228
Bisbee, Arizona 85603        Clifton, AZ 85533             South Hwy 77               Prescott, AZ 86305
520-432-8358                 928-865-2632                  Holbrook, AZ 86025         928-771-3244
                                                           928-524-4194
Coconino County              La Paz County                 Pima County                Yuma County
110 East Cherry Avenue       1112 Joshua Ave, Suite 201    240 N Stone Ave,           197 South Main St.
Flagstaff, AZ 86001          Parker, AZ 85344              Tucson, AZ 85701           Yuma, AZ 85364
928-679-7860                 928-669-6136                  520-724-4330               928-373-6034


                                                      2
